The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2014

                                       No. 04-13-00697-CR

                                Christopher Arthur MAROUDAS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 9, Bexar County, Texas
                                   Trial Court No. 364789
                          Honorable Walden Shelton, Judge Presiding

                                         ORDER
        The appellant’s brief was originally due to be filed on January 6, 2014. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
February 5, 2014. On February 7, 2014, the appellant filed a motion requesting an additional
extension of time to file the brief until March 5, 2014, for a total extension of approximately
sixty days. By order dated February 10, 2014, the motion was granted, extending the deadline to
file the brief to March 5, 2014. The order stated, “THIS IS THE FINAL EXTENSION OF
TIME THAT THE APPELLANT WILL BE GRANTED.”

        Because the brief was not filed by the stated deadline, this appeal was abated to the trial
court to conduct an abandonment hearing. TEX. R. APP. P. 38.8(b)(2). The reporter’s record of
the trial court’s hearing and a supplemental clerk’s record containing the trial court’s findings
have been filed. The trial court found: (1) appellant desires to prosecute his appeal; (2) appellant
has retained counsel; and (3) retained counsel has not abandoned the appeal. At the hearing,
retained counsel explained a problem he encountered in obtaining the record necessary to
prepare the appellant’s brief; however, retained counsel expressly represented to the trial court
that appellant’s brief would be filed in this court within ten days from the date the appeal is
reinstated.

       It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.
Appellant’s brief must be filed no later than ten days from the date of this order. NO
FURTHER EXTENSIONS OF TIME WILL BE GRANTED.
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court